Exhibit 10.2
 
 
 
Exhibit 10.2
Shareholder Agreement
Of
CEN BIOTECH, INC.
(A Canadian Corporation, the “Company”)


EFFECTIVE AS OF:  January 24, 2014






The Stockholder Rights And Interests represented by this Shareholder Agreement
have not been registered with the Securities and Exchange Commission under the
Securities Act of 1933, as amended, or the applicable corporate or regulatory
ministry or agency of Canada or any of its governmental units, including the
Province of Ontario, or similar laws or acts of other states in reliance upon
exemptions under those Acts.  The sale or other disposition of Stockholder
Rights And Interests is restricted as stated in this Shareholder Agreement and,
in any event, is prohibited unless the Company receives an opinion of counsel
satisfactory to the Company and its counsel that such sale or other disposition
can be made without registration under the Securities Act of 1933, as amended,
and any applicable state securities acts and laws in either the United States or
Canada.  By acquiring any Stockholder Rights and Interests represented by this
Shareholder Agreement, each Shareholder represents that such Shareholder will
not sell or otherwise dispose of such Shareholder’s Rights or Interests without
registration or other compliance with the aforesaid acts and the rules and
regulations issued thereunder.
 
 
 
 

--------------------------------------------------------------------------------

 
 
SHAREHOLDER AGREEMENT
OF
CEN BIOTECH INC.




THIS SHAREHOLDER AGREEMENT is made effective as of the 24th day of January 2014,
by the named Shareholders as hereinafter set forth.  Full compliance with
corporate formalities and resolutions, minutes, and validly issued share
certificates will be effectuated as soon as practicable, and no later than
January 31, 2014, by the Company.


 
1.
Formation of Corporation.  The Shareholders have formed a Canadian Corporation
pursuant to the provisions of the laws of Canada under the Canada Business
Corporations Act (the “Act”) and any applicable regulations of Canada and the
Province of Ontario, inclusive.



 
2.
Name of Company.  The name of the Company is, and shall be:  CEN BIOTECH INC.
(the “Company”).



 
3.
Character of Business.  The purpose of the Company is to promote, provide, and
service customers and clients in the agricultural, health, nutritionals,
analytics, media and entertainment industries, including related activities to
offer, license, and sell merchandise and materials and all other lawful
activities agreed to by the Members in either of Canada or the United States.



 
4.
Principal Place of Business.  The location of the principal place of business
is, and shall be:  20 North Rear Road in Lakeshore, Ontario, Canada, but the
Members may move the same to any other location within the State of Michigan
(U.S.A.) or the Province of Ontario.



 
5.
Registered Agent.  The name and street address of the agent for service of
process required to be maintained by the Act is: 20 North Rear Road in
Lakeshore, Ontario, Canada.



 
6.
Term.  The Company shall continue until perpetually, unless sooner terminated
hereunder or by operation of law.

 
 
2

--------------------------------------------------------------------------------

 

 
 
7.
Ownership Interest.  The percentages of ownership interest of the Shareholders
are as follows:

 

 
·
AJOA Holdings, LLC
25%
   
·
Wise Phoenix LLC
25%
   
·
Creative Edge Nutrition, Inc. (FITX)
10%
   
·
Growlife, Inc. (PHOT)
25%
   
·
Randy Hamdan
  8%
   
·
Donald Strilchuck
  1%
   
·
Jim Shaban
  1%
   
·
Roger Shaban
  1%
   
·
Khalid Bakshi
   1%
   
·
Joe Byrne
   1%
   
·
Jordan Elhalabi
   1%
   
·
Joel Stohlman
   .5%
   
·
Jeff Thomas
   .5%
   
 
  100%  


 
8.
Appointment the Board of Directors.  Wise Phoenix LLC (“WISE”), AJOA Holdings
LLC (“AJOA”) and CANX LLC or its assignees or designees (“CANX”) shall each
shall have the right to elect one (1) person to sit as a director on the Company
Board of Directors.



 
9.
Voting; Written Consent.  Any action, decision, consent or approval that can be
taken, made or given (or not taken, made or given) by any Board of Directors may
be authorized only with the affirmative consent, as the case may be, of at least
one (1) WISE Director, one (1) AJOA Director and one (1) CANX Director.  Any
such consent or approval may be taken at a meeting or without a meeting by
consent in writing of such persons, which written consent shall set forth the
actions to be so taken, except that no such additional consent or approval of
any Board of Director, as applicable, shall be required where such Board of
Director or its affiliate is the party on the other side of the transaction and
has a material conflict with the Company.



 
10.
Authority of Management Committee.  The Board of Directors, shall have the
exclusive power and authority to attain information of, and manage the business
and affairs of any of the Company, to make all decisions affecting the business
and affairs of the Company and to do or cause to be done any and all acts, at
the expense of the Company as the Board of Directors deems necessary or
appropriate.  The Board of Directors and the officers appointed thereby, acting
as such, shall have the power and authority to bind Company, subject to the
provisions hereunder this Shareholders Agreement, except and to the extent that
such power is expressly delegated in writing to any other person by the Board of
Directors, and such delegation shall not cause the Board of Directors to cease
to be the managing authority of Company.  THE Board of Directors shall be an
agent of the Company’s business, and the actions of the Board of Directors duly
taken in such capacity and in accordance with this Agreement shall bind the
Company.  Except as otherwise expressly provided in this Agreement, all actions
to be taken on behalf of the Board of Directors, including all decisions and
determinations to be made and discretion to be exercised, shall be taken, made
or exercised by the Board of Directors.

 
 
3

--------------------------------------------------------------------------------

 

 
 
11.
Election of the Initial Officers and Subsequent Officers.  The Board of
Directors hereby elects Sam Alawieh as President, Bahige Chabaan as Secretary
and Randy Breitman as Treasurer, and in such capacities to serve as the Officers
of the Company, and are unanimously responsible for all management decisions of
the Company, subject to this Shareholder Agreement.  Unless otherwise expressly
provided herein, all reference hereinafter to any action to be taken by the
Company shall mean action taken in its name and on its behalf by the Officers,
which shall have full, exclusive and complete discretion in the management and
control of the affairs of the Company for the purposes herein stated and shall
make all decisions affecting the Company affairs.  In discharging his or her
managerial responsibilities, the Officers shall not be liable to the other
Shareholders for any good-faith act or omission to act or for any act or
omission that does not constitute gross negligence or willful misconduct.  In
addition, any removal of a Corporate Officer must be for cause for gross
negligence or willful misconduct or by unanimous decision of the Board of
Directors.  Notwithstanding the above, Bahige Chabaan shall serve as the
Secretary of the Company with the limited authority to file documents solely to
maintain the rights of the Company, including trademarks and copyright
interests.  However, any attempt to transfer, encumber, or assign any rights of
the Company must be personally signed and approved by the Board of Directors, or
is null and void.

 
 
 
12.
Annual Budget.  The Board of Directors, on an annual basis, shall unanimously
approve an twelve (12) month operating, revenues, profits, CAPEX and investment
budget for the Company (and any material deviation therefrom) at least ninety
(90) days prior to the end of each annual period (“Annual Budget”). Within sixty
(60) days following the execution of this Shareholders Agreement, an Annual
Budget shall be established for year 2014.



 
13.
Board of Director Approval Rights.  The following actions shall require the
affirmative vote of each member of the Board of Directors:

 
 
i.
Entering into material agreements, arrangements or understandings with respect
to one transaction or a series of transactions with expected liabilities in
excess of one million dollars ($1,000,000), that are outside the then approved
Annual Budget;



 
ii.
Entering into or amending the terms of employment agreements or other
compensation arrangements that are not included in the then-current Annual
Budget and, with respect to any individual, provides for total annual
compensation (including salary and bonus) in excess of one hundred thousand
dollars ($250,000);



 
iii.
Paying any discretionary bonus to any officer or employee to the extent not
included in the then-current Annual Budget or not required under any agreement
or employee benefit plan previously committed to by the Company and included in
the Annual Budget;



 
iv.
Incurring indebtedness for borrowed money, or assuming, guaranteeing or
endorsing any obligations in excess of five hundred thousand dollars ($500,000)
in one transaction or a series of related transactions other than matters within
the business plan or then-current Annual Budget;



 
v.
Authorizing, adopting or amending any employee profit sharing, interest-based or
other equity option plan not provided for under then-current Annual Budget;

 
 
4

--------------------------------------------------------------------------------

 

 
 
vi.
Directly or indirectly engaging in a material acquisition or disposition of
assets outside the ordinary course of business, including a merger,
consolidation or sale of assets or not provided for under then-current Annual
Budget;



 
vii.
Commencement of any activity that contemplates a change of control of the
Company; or



 
viii.
Commencement of an initial public offering with respect to any interests or
filing of a shelf registration statement; or



 
ix.
Commencement of any voluntary dissolution, insolvency, winding up, bankruptcy,
liquidation or similar proceedings; or



 
x.
Undertaking any change in form.



 
xi.
Amend, change or repeal (i) this Agreement or (ii) any other organizational
documents, which amendment, change or repeal would, in either case, materially
and adversely affects any rights or benefits of any of the parties,
disproportionately in relation to the other members holding the same class of
interests;



 
xii.
Amend or change in any respect the equity capital structure of the in a manner
that materially adversely and disproportionately affects any of the parties, in
relation to other persons or entities holding the same class of interests;



 
xiii.
Redeem or purchase any interests (i) other than on a pro rata basis or (ii) as
part of a recapitalization which includes the incurrence of indebtedness for
borrowed money outside of the ordinary course of business in order to finance or
purchase such redemption (other than redemptions or purchases of employee,
independent contractors, consultants or similar person’s interests in the
ordinary course of business);



 
xiv.
Declare or pay any distribution with respect to interests of the same class (i)
other than on a pro rata basis or (ii) in connection with any recapitalization
which includes the incurrence of indebtedness for borrowed money outside of the
ordinary course of business to finance such dividend or other distribution;



 
xv.
Engage in any material new line of business outside the ordinary course or not
provided for under the then-current Annual Budget;



 
xvi.
Enter into any material agreement, arrangement or understanding in excess of one
million dollars ($1,000,000) with any affiliate or with respect to any related
party transaction not provided for under the then-current Annual Budget;;

 
 
5

--------------------------------------------------------------------------------

 

 
 
xvii.
Enter into any stand-alone sale, assignment, sub-license or other disposal of
any asset or intellectual property other than in the ordinary course of business
and which does not materially adversely affect the value or operations of the
Company, or that is not provided for under the then-current Annual Budget; or



 
xviii.
Grant profits interests, interest-based or other equity options for employees,
consultants or independent contractors representing in the aggregate more than
five percent (5%) of the then outstanding interests, that is not provided for
under then-current Annual Budget;

 
 
IN THE EVENT OF ANY CONFLICT BETWEEN THE AFOREMENTIONED TERMS AND CONDITIONS
RELATED TO THE POWER AND AUTHORITY OF THE BOARD OF DIRECTORS, AND THE REMAINING
TERMS AND CONDITIONS OF THIS SHAREHOLDER AGREEMENT, SECTION 8., 9., 10., 11.,
12., 13., i THROUGH AND INCLUDING 14. Xviii OF THIS SHAREHOLDER AGREEMENT SHALL
PREVAIL. IN ADDITION, IN THE EVENT OF ANY CONFLICT BETWEEN THE TERMS AND
CONDITIONS OF THIS SHAREHOLDER AGREEMENT AND ANY OTHER AGREEMENT OR INSTRUMENT
EXECUTED BY THE PARTIES, OR THE COMPANY BOARD OF DIRECTORS, OR THE COMPANY
OFFICERS, THE TERMS AND CONDITIONS OF THIS SHAREHOLDER AGREEMENT SHALL PREVAIL.


 
14.
Capital Accounts.   The Company shall establish and maintain capital accounts
for each Shareholder and each Shareholder’s Percentage Interest in the
Company.  Each Shareholder’s capital account shall be increased by (1) the
amount of money actually contributed by the Shareholder to the capital of the
Company, (2) the fair market value of any property contributed by the
Shareholder, as determined by an independent appraisal and/or as agreed by
Shareholders signing this Agreement, and (3) the Shareholder’s share of Net
Profits.  Each Shareholder’s Capital Account shall be decreased by (1) the
amount of any money actually distributed to the Shareholder, (2) the fair market
value of any property distributed to the Shareholder, and (3) the Shareholder’s
share of Net Loss.  Revaluation adjustments will be made to capital accounts
whenever there are capital contributions made to the Company or disproportionate
distributions from the Company and when the Company is dissolved and wound
up.  The foregoing provisions and the other aspects of this Agreement relating
to the maintenance of capital accounts are intended to comply with the Act or
IRS Regulation Section 1.704-1(b), and shall be interpreted and applied in a
manner consistent with such Regulations and any amendment or successor provision
thereto.

 
 
6

--------------------------------------------------------------------------------

 

 
 
15.
Interest in Profits or Losses.  The net profits or net losses of the Company,
all capital gains or losses and all extraordinary items of gain or loss, other
than such gains or losses recognized with regard to Internal Revenue Code (the
“Code”) Section 704(c) property, shall be credited or charged to the Members in
the proportions described above, as adjusted from time to time.  Gains or losses
recognized with regard to Code Section 704(c) property shall be allocated among
the Members pursuant to Code Section 704(c) and the Treasury Regulations
pertaining thereto.



 
16.
Limitation on Liability for Losses Chargeable to Shareholders.  No Shareholder
shall personally be liable for, and will be indemnified by the Company against
any of the losses of the Company.



 
17.
Distribution of Profits and Profits Sharing Arrangements.  The earnings and
profits sharing of the Company shall be distributed annually, except that
earnings may be retained by the Company as required herein below pursuant to the
Company approved Annual Budget.



 
18.
Additional Shareholders.  Additional Shareholders may be admitted to this
Company, but only upon such terms and conditions, as the Board of Directors
shall reasonably determine, in writing, prior to such admission.  Upon the
admission of any such additional Shareholder, a capital account shall be opened
and maintained for such Shareholder and profits and losses shall continue to be
allocated in accordance with this Agreement.



 
19.
Sale or Transfer of Company Interest.  No new Shareholder shall be admitted to
the Company without the prior written consent of the Board of
Directors.  Shareholders wishing to sell or transfer their Interest(s) must
provide the Corporate Officers with written notice of the terms and conditions
of such proposed sale or transfer and the name and address of the proposed bona
fide purchaser or transferee and receive the prior written consent of the
Officers Members to transfer any interest in the Company.  Such written notice
to the Officers shall contain: (a) the nature and size of the interest to be
sold or transferred; (b) the name and address of both the selling or
transferring Shareholder and the proposed bona fide purchaser; and (c) the sales
or transfer price and all terms of payment thereof.  Upon such written notice,
the Officers shall submit the notice to the Board of Directors and they shall
equally have the right of first refusal to acquire the Interest of any
Shareholder who wishes to sell or transfer their Interest within sixty (60) days
after receipt of such notice to purchase the interest of the selling Shareholder
on the terms and conditions stated by the bona fide purchaser.  If such right to
purchase is not exercised, the selling Shareholder shall have sixty (60) days
following the initial 60-day period to consummate the intended sale or transfer
to the third party strictly in accordance with the terms and conditions set
forth in the notice.  The Board of Directors, on an equal basis, shall also have
the right of first refusal to acquire the interest of any Shareholder:  (i) upon
death of the Shareholder, by testamentary disposition, by intestate succession,
or by gift to members of the immediate family of the Shareholder, or (ii)
pursuant to an adjudication of insanity or incompetency of such Shareholder in
any judicial proceeding or the commitment of such Shareholder to a mental
institution.

 

 
 
7

--------------------------------------------------------------------------------

 
 
NOTWITHSTANDING THE FOREGOING, THE TRANSFEREE OF AN INTEREST OF A SHAREHOLDER
TRANSFERRED AS DESCRIBED IN THIS PARAGRAPH SHALL NOT BECOME A SUBSTITUTED
SHAREHOLDER HEREUNDER BUT SHALL BE ENTITLED ONLY TO RECEIVE THE SHARE OF
PROFITS, LOSSES AND DISTRIBUTIONS TO WHICH ITS TRANSFEROR WOULD HAVE BEEN
ENTITLED.


 
20.
Successor to Shareholder.  A party, including an existing Shareholder, who
becomes a successor to the interest of a Shareholder shall have no right to
become a substituted Shareholder without first obtaining the written consent of
the Board of Directors, except for heirs, trusts, estates, and wholly owned
subsidiaries.



 
21.
Cash Distributions.  Funds in excess of the working capital requirements of the
Company as reasonably determined by the Annual Budget, which arise or are
realized from economic profits earned through the activities of the Company in
its normal operations, the proceeds of a sale of all or any part of the assets
of the Company, or a surplus of funds resulting from any refinancing by the
Company, shall be allocated and distributed to the Shareholders, proportionate
to their interests (equity or profits sharing), at such times as the Board of
Directors shall determine, but no less that on an annual basis.



 
22.
Sale of Assets.  In the event that Company assets or rights are sold under the
authority of the Officers, the gain or loss recognized thereon shall be
distributed in accordance with the Shareholders’ respective ownership interests.



 
23.
Company Accounting.



(a)             Books and Records.  Books of account of the Company, including
capital and income accounts for each Shareholder, shall be kept on a cash and
calendar year basis in accordance with generally accepted accounting practices
applied in a consistent manner and shall reflect all Company transactions and be
appropriate and adequate for Company business.  The books of account and other
records of the Company shall be maintained at the principal office of the
Company or at such other place as may be designated by the Board of Directors,
and shall be open to inspection by each Board of Director and Shareholder or
their duly authorized representatives at all reasonable times during business
hours.


(b)             Financial Statements.  A balance sheet of the Company at the end
of each calendar year, together with a statement of earnings for the twelve (12)
months then ended, and copies thereof, as are to be furnished as part of the
proposed Federal and State Income Tax Returns for the Company, if any, for such
year, shall be furnished to each Shareholder within seventy-five (75) days
following the end of each such year showing each Shareholder’s distributive
share of net profits or net losses and additional items of income or deduction
for income tax purposes.  Not less than once a year, and as soon as possible
after completion of the financial report referred to herein, a meeting of all
Shareholders shall be held to review such report.
 
 
8

--------------------------------------------------------------------------------

 

 
 
24.
Bank Accounts.  All funds of the Company shall be deposited in the name of the
Company in an account or accounts in such bank or banks as shall be determined
by the Shareholders, and all withdrawals or disbursements from said account or
accounts shall be made by check drawn in the Company name upon such account or
accounts and signed on behalf o the Company by any member.



 
25.
Title to Property.  Title to and ownership of all the assets of the Company
shall at all times be vested in and stand in the name of the Company.



 
26.
Conflict of Interest.  The Shareholders and their affiliates may engage for
their own account and for the account of others in any business venture,
including business or professional services provided to others, the sale and
licensing of merchandise and promotional goods, on behalf of other persons,
partnerships, joint ventures, corporations, limited liability companies or other
entitles in which they have an interest, and the Company shall have no right to
participate therein.  A Shareholder may deal with him or herself, his or her
affiliates and their officers, employees and agents, in providing necessary
services or goods for the Company, provided that the compensation paid for such
services is a reasonable amount which in comparable and competitive with the
compensation which would be paid other persons for such services, neither the
Company nor any of the Shareholders shall have any right by virtue of this
Agreement, to participate in or to claim ownership in such independent ventures
or to claim any interest in the income or profits derived there from.



 
27.
Termination and Dissolution.  The Company shall continue (a) until all of the
business assets and properties developed or acquired by it and other investments
made by it have been sold or disposed of, or have been abandoned; or (b) unless
sooner dissolved, but only upon the occurrence of any of the following events:



i. The Board of Directors unanimously elect to dissolve the Company or sell the
Company assets;


ii. The Board of Directors has affirmatively elected not to extend the
expiration of term of the Company.


IN THE EVENT OF DISSOLUTION AND FINAL TERMINATION, THE BOARD OF DIRECTORS SHALL
WIND UP THE AFFAIRS OF THE COMPANY AND SHALL SELL ALL OF THE COMPANY ASSETS AS
PROMPTLY AS IS CONSISTENT WITH OBTAINING THE FAIR MARKET VALUE THEREOF.  THE
SHAREHOLDERS SHALL SHARE IN THE PROFITS AND LOSSES OF THE BUSINESS DURING
DISSOLUTION IN THE SAME PROPORTIONS IN WHICH THEY SHARED SUCH PROFITS AND LOSSES
PRIOR TO DISSOLUTION.  SO LONG AS THE SHAREHOLDERS SHALL DEVOTE ADEQUATE TIME TO
THE DISSOLUTION AND TERMINATION OF THE COMPANY BUSINESS, THEY SHALL RECEIVE
COMPENSATION DURING SUCH PERIOD AT THE SAME RATE AS THEY RECEIVED IMMEDIATELY
PRIOR TO DISSOLUTION.
 
 
9

--------------------------------------------------------------------------------

 

 
Any cash remaining after all Company assets have been sold shall be paid out and
distributed in the following order of priority:


(1)           To the payment of creditors of the Company, in the order of
priority as provided by law, except those liabilities to Shareholders on account
of their capital contributions.


(2)           To the Shareholders of the Company in respect of their
contributions to capital.


(3)           To the Shareholders in respect of their shares of the profits and
other compensation by way of income on their contributions.


EACH SHAREHOLDER SHALL LOOK SOLELY TO THE ASSETS OF THE COMPANY FOR THE RETURN
OF HIS/HER INVESTMENT.  IF THE COMPANY PROPERTY REMAINING AFTER THE PAYMENT OR
DISCHARGE OF THE DEBTS AND LIABILITIES OF THE COMPANY IS NOT SUFFICIENT TO
RETURN THE INVESTMENT OF EACH SHAREHOLDER, SUCH SHAREHOLDER SHALL HAVE NO
RECOURSE AGAINST ANY OTHER SHAREHOLDER, OFFICER OR DIRECTOR.


ANY PROPERTY DISTRIBUTION IN KIND AS A RESULT OF A LIQUIDATION SHALL BE VALUED
AND TREATED AS THOUGH THE PROPERTY WERE SOLD AND CASH PROCEEDS DISTRIBUTED.


ANY LIQUIDATING DISTRIBUTION TO A SHAREHOLDER WHOSE INTEREST IN THE COMPANY IS
LIQUIDATED PURSUANT TO THIS SECTION, SHALL BE MADE IN ACCORDANCE WITH THE
POSITIVE CAPITAL ACCOUNT BALANCE OF SAID SHAREHOLDER, AS ADJUSTED IN ACCORDANCE
WITH THE TREASURY REGULATIONS.


21.           Miscellaneous Provisions.


(a)           Notices.  Any notices, requests, consents, demands, approvals or
other documents, instruments and communications required or which may be given
under this Agreement shall be in writing and shall be deemed to have been duly
given either at the time of delivery if personally delivered or seventy-two (72)
hours after the time of mailing if mailed by overnight carrier (e.g. FED EX)
Officers at the address listed in this Agreement or such other addresses as the
Officers designate at any time in writing by notice to the Company in accordance
with the provisions of this sub-paragraph.

 
 
10

--------------------------------------------------------------------------------

 
 
(b)           Validity.  In any provision of this Agreement or the application
of such provision to any person or circumstance shall be held invalid, the
remainder of this Agreement, or the application of such provision to person or
circumstances other than those as to which it is held invalid, shall not be
affected thereby.


(c)           Binding Agreement.  This Agreement shall be binding upon the
parties hereto, their successors, heirs, devisees, assigns, legal
representatives, executors and administrators.


(d)           Captions.  Section titles or captions contained in this Agreement
are inserted only as a matter of convenience and for reference and in no way
define, limit, extend, or describe the scope of this Agreement or the intent of
any provision thereof.


(e)           Default.  In the event of default by any party in the performance
of the terms and conditions of this Agreement, the defaulting party agrees, in
addition to other remedies available, to pay all costs incurred by the other
party, including reasonable attorneys’ fees and costs.


(f)           Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original, and all of which together shall constitute one and the same
instrument.










[SIGNATURE PAGES TO FOLLOW]
 
 
 
11

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the undersigned provided under page 29 and 30 have executed
this Shareholder Agreement as of the day and year first above written and
therefore have effectuated this Shareholder Agreement.  The remaining
signatories, upon their execution of this Shareholder Agreement, shall be
admitted as a shareholder pursuant to the capital structure specified n Section
7. above, but not until then.
 
CEN BIOTECH INC.




_____________________________
BY:           BAHIGE CHABAAN
ITS:           PRESIDENT




MEMBERS:
_____________________________
BY:           SAM ALAWIEH
ITS:           VICE PRESIDENT


AJOA HOLDINGS, LLC




_____________________________
BY:
ITS:           PRESIDENT


WISE PHOENIX LLC
MEMBERS:
BY:_____________________________
SAM ALAWIEH
ITS:           PRESIDENT


.


ORGANIC GROWTH INTERNATIONAL, LLC (freely assignable to its designee(s))




_______________________________


By:_____________________________
Its:           MANAGER






 
12

--------------------------------------------------------------------------------

 


GROWLIFE, INC. (PHOT)




_____________________________
By: STERLING SCOTT
Its: CEO




ORGANIC GROWTH INTERNATIONAL, LLC
MEMBER


_____________________________
By: STERLING SCOTT, MEMBER




































[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]






 
13

--------------------------------------------------------------------------------

 


 








CONTINGENT SHAREHOLDERS LIST.

EXECUTION REQUIRED BY THE BELOW CONTINGENT SHAREHOLDERS

IN ORDER FOR THEM TO OBTAIN SHARES OF THE COMPANY.





RANDY HAMDAN


BY: _____________________________




ITS: _____________________________


 
 
DONALD STRILCHUCK


BY: _____________________________




ITS: _____________________________




JIM SHABAN


BY: _____________________________




ITS: _____________________________


 
 
ROGER SHABAN


BY: _____________________________




ITS: _____________________________


 
 
KHALID BAKSHI


BY: _____________________________




ITS: _____________________________


 
 
 
14

--------------------------------------------------------------------------------

 
 
 
JOE BYRNE


BY: _____________________________




ITS: _____________________________


 
 
JORDAN ELHALABI


BY: _____________________________




ITS: _____________________________






JOEL STOHLMAN


BY: _____________________________




ITS: _____________________________


 
 
JEFF THOMAS


BY: _____________________________




ITS: _____________________________






 
15

--------------------------------------------------------------------------------

 